DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 6-8 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2021.
 	Applicant now argues that claims 2 and 6-8 should be rejoined, however the distance A in claim 1 wherein the rim cushion rubber is directly adjacent to the steel cord reinforcing layer in each bead portion is in a different range from the distance A range in claim 2 wherein the 1-3 organic fiber reinforced layers separate the rim cushion rubber from the steel cord reinforcing layer, and so none of the non-elected claims as currently drafted is in proper form for rejoinder because none of them incorporate or otherwise include the subject matter of an allowable claim.
Specification
Applicant has now clarified that the statement “no new matter has been added” at the end of the remarks on page 9 of the preliminary amendment applies to the entire preliminary amendment, not just the amended claims, thus the substitute specification has now been entered.
Claim Interpretation
The rim cushion rubber intersection point H is the conventional bead heel point as described in substitute specification p. 10 lines 14-21 and the carcass folded back portions are defined in substitute specification p. 8 lines 13-18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1 line 11, to provide proper antecedent basis applicant should still change “outer surface” to -- outer side -- (lines 8-9 refer to a respective folded back laterally inner side of the carcass layer, so to avoid confusion lines 10-11 should also be referring to a side rather than a surface).
 	In claim 4 next to last line, to eliminate vague language applicant should still change “associated with” to -- along -- (the total thickness of rubber along the shortest distance B, i.e. along the straight line defining the shortest distance B, otherwise one of ordinary skill in the art would not know what else is encompassed by the vague language “associated with” the shortest distance B).
 	In claim 5 next to last line, to eliminate vague language applicant should still change “associated with” to -- along -- (the total thickness of rubber along the shortest distance B, i.e. along the straight line defining the shortest distance B, otherwise one of ordinary skill in the art would not know what else is encompassed by the vague language “associated with” the shortest distance B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Published PCT Application WO 2017/110643 A1 having a publication date of June 29, 2017, an international filing date of December 15, 2016, and a foreign priority date of December 25, 2015 (PCT application in Japanese has the subject matter of the priority document in Japanese) (equivalent to US Patent Application Publication 2019/0009621 A1) in view of Japanese Patent Application 60-124511 A cited by applicant and European Patent Application 1 080 950 A2.
The only difference between the WO ‘643 tire and the claimed tire is the recitation of the shortest distance B and the shortest distance C (US ‘621 embodiment of Figures 1-3, paragraphs 0001-0069, and Example 1 in Fig. 4 having the distance A of 4 mm), however it is well known in such heavy duty pneumatic tires to provide the shortest distances B and C in the claimed ranges in order to improve durability, as evidenced for example by JP ‘511 cited by applicant (embodiment of Figure 4, translation: distance 0.8(1.50 mm) - 0.8(1.60 mm) = 1.2 mm - 1.28 mm to minimize carcass abrasion) and EP ‘950 (embodiment of Figures 1 and 2, paragraphs 0001-0046, Examples 1 and 2 in Table 1 with distance d = 1.4 mm); it would therefore have been obvious to one of ordinary skill in the art to provide in the WO ‘643 tire the well known values for the distances B and C within the claimed ranges in order to improve durability.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Published PCT Application WO 2017/111114 A1 having a publication date of June 29, 2017, an international filing date of December 22, 2016, and a foreign priority date of December 25, 2015 (PCT application in Japanese has the subject matter of the priority document in Japanese) (equivalent to US Patent Application Publication 2019/0016181 A1) in view of Japanese Patent Application 60-124511 A cited by applicant and European Patent Application 1 080 950 A2.
The only difference between the WO ‘114 tire and the claimed tire is the recitation of the shortest distance B and the shortest distance C (US ‘181 embodiment of Figures 1-3, paragraphs 0001-0069, and Example 1 in Fig. 5 having the distance A of 4 mm), however it is well known in such heavy duty pneumatic tires to provide the shortest distances B and C in the claimed ranges in order to improve durability, as evidenced for example by JP ‘511 cited by applicant (embodiment of Figure 4, translation: distance 0.8(1.50 mm) - 0.8(1.60 mm) = 1.2 mm - 1.28 mm to minimize carcass abrasion) and EP ‘950 (embodiment of Figures 1 and 2, paragraphs 0001-0046, Examples 1 and 2 in Table 1 with distance d = 1.4 mm); it would therefore have been obvious to one of ordinary skill in the art to provide in the WO ‘114 tire the well known values for the distances B and C within the claimed ranges in order to improve durability.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,173,756 B2 in view of Japanese Patent Application 60-124511 A cited by applicant and European Patent Application 1 080 950 A2. It is well known in such heavy duty pneumatic tires with conventional wound wire bead core structure to provide the shortest distances B and C in the claimed ranges in order to improve durability, as evidenced for example by JP ‘511 cited by applicant (embodiment of Figure 4, translation: distance 0.8(1.50 mm) - 0.8(1.60 mm) = 1.2 mm - 1.28 mm to minimize carcass abrasion) and EP ‘950 (embodiment of Figures 1 and 2, paragraphs 0001-0046, Examples 1 and 2 in Table 1 with distance d = 1.4 mm); it would therefore have been obvious to one of ordinary skill in the art to provide in the patented tire the conventional wound wire bead core structure and the well known values for the distances B and C within the claimed ranges in order to improve durability and to select any distance value within the patented claimed range of 4 mm - 8 mm including 4 mm absent unexpected results.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,400,768 B2 in view of Japanese Patent Application 60-124511 A cited by applicant and European Patent Application 1 080 950 A2. It is well known in such heavy duty pneumatic tires with conventional wound wire bead core structure to provide the shortest distances B and C in the claimed ranges in order to improve durability, as evidenced for example by JP ‘511 cited by applicant (embodiment of Figure 4, translation: distance 0.8(1.50 mm) - 0.8(1.60 mm) = 1.2 mm - 1.28 mm to minimize carcass abrasion) and EP ‘950 (embodiment of Figures 1 and 2, paragraphs 0001-0046, Examples 1 and 2 in Table 1 with distance d = 1.4 mm); it would therefore have been obvious to one of ordinary skill in the art to provide in the patented tire the conventional wound wire bead core structure and rim cushion rubber comprising the bead base portion as well as the well known values for the distances B and C within the claimed ranges in order to improve durability and to select any distance value within the patented claimed range of 4 mm - 8 mm including 4 mm absent unexpected results.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application 2000-85322 A discloses another example of the well known distances B and C within the claimed ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             August 7, 2022